Citation Nr: 0123547	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  01-02 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to May 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, wherein service connection was granted for 
bilateral hearing loss and a 30 percent evaluation was 
assigned.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  Bilateral hearing loss is measured at Level XI in the 
right ear, and Level IV in the left ear, equating to a 30 
percent evaluation.


CONCLUSION OF LAW

The criteria for higher initial evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.85, Tables VI, VIA and VII, Diagnostic Code 6100, 
4.86 (2000). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).

Although the RO did not have the benefit of the explicit 
provisions of the VCAA, the veteran was given notice in the 
December 2000 statement of the case of the relevant laws and 
regulations, and provided the precise language of all of the 
criteria for the diagnostic code under which the disability 
is evaluated.  As a result, the veteran has been fully 
informed of what additional evidence and information is 
required with regard to the claim.  The veteran requested and 
was afforded a personal hearing.  A transcript of the June 
1999 personal hearing has been associated with the file.  The 
veteran indicated that he received treatment for bilateral 
hearing loss at the Syracuse, New York VA Medical Center 
(VAMC) and through a private physician.  The RO has developed 
the claim by obtaining these medical records, which have been 
associated with the file.  Furthermore, the findings of VA 
examinations in June 1998 and October 1999 have been 
associated with the file.  The extensive factual development 
in this case, reflected in the record indicates no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating the claim.  38 U.S.C.A. § 5103A; 
see Dela Cruz v. Principi, No. 99-158 (U.S. Vet. App. Aug. 
21, 2001)).

Factual Background

Syracuse VAMC progress notes indicate the veteran complained 
of hearing loss and other ear problems in January 1995.  An 
audiological evaluation in March 1995, shows pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Ave.
RIGHT
50
70
80
95
52
LEFT
40
55
55
55
42

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 92 in the left ear.

An audiological evaluation in October 1997, shows pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Ave.
RIGHT
55
75
80
95
48
LEFT
50
60
60
65
45

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 88 in the left ear.

An audiological evaluation in October 1997 by William M. M. 
Harmand, M.D., a private physician, shows that the average 
pure tone thresholds, in decibels, were of 65 in the right 
ear and 50 in the left ear.  Speech recognition ability was 
65 percent in the right ear and 50 in the left ear.

The veteran underwent a VA examination in June 1998.  An 
audiological evaluation shows pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
Ave.
RIGHT
55
75
90
100
80
LEFT
50
60
55
70
59

Speech audiometry revealed speech recognition ability of 52 
percent in the right ear and of 80 in the left ear.

The veteran underwent a VA examination October 1999.  An 
audiological evaluation shows pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
Ave.
RIGHT
60
75
85
105
81
LEFT
50
60
60
70
60

Speech audiometry revealed speech recognition ability of 28 
percent in the right ear and of 76 in the left ear.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992) (defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria).  To evaluate 
the degree of disability from service-connected defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels, designated from Roman numeral I for essentially 
normal acuity through Roman numeral XI for profound deafness.  
38 C.F.R. § 4.85, Diagnostic Code 6100.  Tables VI and VII as 
set forth in § 4.85 are used to calculate the rating to be 
assigned.  In instances where, because of language 
difficulties, the Chief of the Audiology Clinic certifies 
that the use of both puretone averages and speech 
discrimination scores is inappropriate, Table VIA of § 4.85 
is to be used to assign a rating based on puretone averages.  
38 C.F.R. § 4.85(c). 

In the instant case, the most recent audiometric evaluations 
shows that the veteran's bilateral hearing loss is manifested 
by an average of 81 puretone decibel loss with speech 
recognition of 28 percent in the right ear, and an average of 
60 puretone decibel loss with speech recognition of 76 
percent in the left ear.  Application of these October 1999 
VA audiometric examination results to Table VI yields a Roman 
numeral value of XI for the right ear and a Roman numeral 
value of IV for the left ear.  When these Roman numeral 
values are applied to Table VII the result is a 30 percent 
evaluation for defective hearing. 

The regulations also contain a provision to allow for 
exceptional patterns of hearing impairment.  When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a).  

Since the veteran's hearing loss of the right ear 
demonstrates a puretone threshold of 55 or more at the four 
specified frequencies, these findings can be applied to Table 
VIA.  The puretone threshold average of 81 for the right ear 
when applied to Table VIA yields a Roman numeral value of 
VII.  The Roman numeral value of IV remains for the left ear 
since it demonstrated a puretone threshold of 50 at one of 
the specified frequencies, which is below the criteria of 
38 C.F.R. § 4.86(a).  When the Roman numeral values of VII 
for the right ear and IV for the left ear are applied to 
Table VII, the result is a 20 percent evaluation.  Since the 
Roman numeral value of the right ear was higher when the 
findings were applied to Table VI as opposed to Table VIA, 
and resulted in a higher evaluation of 30 percent, then the 
higher values will be used in evaluating the veteran's 
disability.  

As the evidence has shown, of all of the audiometric 
evaluations, either through VA or the veteran's private 
physician, the most recent audiometic evaluation yields the 
highest Roman numeral values because those findings provide 
the highest numbers for puretone threshold averages and 
lowest percentages for speech recognition.  In light of this 
fact, it is clear that at no time has the veteran's hearing 
loss met the criteria for an evaluation in excess of the 30 
percent evaluation shown by the evidence from the October 
1999 audiometric evaluation.  

The Board is sympathetic to the veteran's assertion that his 
hearing loss warrants a higher evaluation; however, it also 
is aware that there is no discretion in evaluating hearing 
loss because the Board must predicate its determination on 
the basis of the evidence extracted from the audiology 
studies on record.  In this instance, when the findings are 
applied to the appropriate tables the result is an evaluation 
of 30 percent.

Since determination of the evaluation of bilateral hearing 
loss is based on well-defined criteria that clearly establish 
an evaluation of 30 percent, the preponderance of the 
evidence is against the veteran's claim for an initial 
evaluation in excess of 30 percent.  Where the preponderance 
of the evidence is against the veteran's claim, the benefit 
of the doubt doctrine is not for application and the claim is 
denied.  38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 491 (1990).


ORDER

Entitlement to an increased initial evaluation for bilateral 
hearing loss is denied.


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

